Citation Nr: 1020386	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  07-14 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Houston, Texas.     

The Veteran indicated on his April 2007 VA Form 9 that he 
wished to testify at a Board hearing.  A Travel Board hearing 
was scheduled for May 2010 and the Veteran was provided 
notice of this hearing in March 2010.  However, the Veteran 
failed to report to the scheduled hearing and failed to 
explain his absence.  Therefore, the Board hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2009).
  

FINDINGS OF FACT

1.  Official military records corroborate the Veteran's claim 
that he was stationed in Okinawa when a plane crashed during 
a training exercise.  

2.  The Veteran has been medically diagnosed with PTSD due, 
in part, to a corroborated stressor. 


CONCLUSION OF LAW

PTSD was incurred during the Veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the Veteran's assertion that he 
currently suffers from PTSD as a result of his service with 
the United States Army from July 1974 to July 1977.  



Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  A diagnosis of 
PTSD which is based on an examination which relied upon an 
unverified history is inadequate.  See West v. Brown, 7 Vet. 
App. 70, 77-78 (1994).

Relevant Evidence

The Veteran contends that he suffers from PTSD as a result of 
witnessing a plane crash while he was stationed in Okinawa in 
late 1975 or early 1976.  Specifically, he stated that two F-
4 Phantom jets were on training exercise from Kadena Air 
Force Base.  The jets were flying off the coast of where the 
Veteran was resting from a snorkeling trip.  He reported that 
one of the aircraft tipped a wing to turn the aircraft; but 
it was too low to the water.  The tip of the wing caught the 
water and the jet crashed.  He reported that he felt a 
tremendous feeling of horror, shock, sadness and loss.  He 
reports that he was deeply disturbed for days afterwards; and 
that he had nightmares for two to three months after the 
crash.  He also began drinking for the first time in his 
life.  He stated that he has continued to have nightmares of 
the event over the years, though less frequently.  

The Veteran reported a second stressor in which he witnessed 
an Okinawa construction worker get killed in an explosion as 
he was building a new highway.  The Veteran stated that the 
worker was virtually vaporized by the explosion, as he 
disappeared right before the Veteran's eyes.  The Veteran 
noticed bits of red and white on his arms, chest, and legs.  
This was allegedly parts of the worker's blood and bone.  
Apparently the worker struck an unexploded piece of World War 
II ordinance that had been buried.  The Veteran began having 
nightmares again on a daily basis; and he found it difficult 
to go to sleep at all.  He started to binge drink for a few 
months afterwards.  

The Veteran submitted an initial claim for entitlement to 
service connection for PTSD in June 2002.  The RO denied the 
claim in September 2005 on the basis that the stressor 
involving the construction worker was unable to be verified.  
Regarding the plane crash, although the Veteran submitted a 
U.S. Air Force Accident/Incident Report that showed that such 
a plane crash occurred, the RO found that the crash occurred 
in June 1975 (not late 1975 as the Veteran had contended).  
As such, the RO stated that there was no objective evidence 
that the Veteran actually witnessed the crash.  

In its April 2007 Statement of the Case, the RO found that 
service personnel records confirmed that the Veteran was on 
active duty in Okinawa at the time of the plane crash, and 
that his account of witnessing the crash was credible.  The 
RO pointed out that they scheduled the Veteran for a VA 
examination; but that he failed to report for it.  The RO 
continued to deny the claim on the basis that there was no 
diagnosis of PTSD conforming to DSM-IV requirements.  

The records reflect that the Veteran was hospitalized in May 
2002 for suicidal ideation.  He underwent a mental status 
examination and depression screening.  He was diagnosed with 
cocaine dependence; alcohol dependence in sustained, full 
remission; PTSD in remission; cocaine induced mood disorder 
with depressive features; cocaine induced anxiety disorder 
with panic features; cocaine induced psychotic disorder with 
paranoia; and generalized anxiety disorder.  

In July 2002, the Veteran underwent an examination by a 
social worker.  She noted that the Veteran had a history of 
polysubstance dependence, most recently cocaine dependence, 
and generalized anxiety disorder.  She noted that his history 
of alcohol problems began while stationed in Okinawa.  She 
also noted that the Veteran reported nightmares of "pending 
doom," but not directly related to military service.  

The Veteran underwent a VA PTSD Assessment in July 2002.  The 
examiner (a VA staff psychologist with a Ph. D.) noted that 
the Veteran's father was killed in a motor vehicle accident 
when the Veteran was three years old.  The Veteran has also 
lived in the United States since he was three years old (he 
was born in Venezuela).  He has been married three times and 
has three daughters.  He reported that he has not maintained 
steady employment since 1995. 

The Veteran reported that he has had no psychiatric treatment 
prior to this year.  He was admitted to 2N, Acute Psychiatry 
in March and May 2002 for suicidal ideation and cocaine 
abuse.  He denied any current homicidal or suicidal ideation.  
He reported the two stressors mentioned above.  He stated 
that he suffered from nightmares two to three times per week, 
difficulty falling asleep, waking after two to three hours 
with increased heart rate, flashbacks five to six times per 
month, intrusive thoughts daily, depressed mood, 
irritability, social avoidance, feeling uncomfortable if 
someone is behind him, and startle response.  PTSD symptoms 
are triggered by stimuli that remind him of Okinawa (smell of 
the ocean, sound of seagulls, crashing waves, Asian music, 
seeing coral, seeing Asians, etc.).  

The examiner noted that the Veteran's Beck Depression 
Inventory score was 46 (extremely severe range).  The Veteran 
also completed the Mississippi PTSD scale, but the examiner 
did not address the score because the traumatic experiences 
were not combat related.   

The examiner's DSM-IV assessment was that the Veteran had 
moderate PTSD and cocaine dependence.  He listed the 
Veteran's stressors as "trauma exposure in the military, 
unemployed, homeless."  The Veteran subsequently attended a 
PTSD Coping Skills Group.    

The RO scheduled the Veteran for a VA examination that took 
place in July 2007.  The examiner reviewed the claims file in 
conjunction with the examination.  The examiner noted that 
the stressor involving the witnessing of a plane crash is the 
only stressor that has been confirmed.  He administered the 
Structured Inventory for Malingered Symptomatology (SIMS) and 
the Minnesota Multiphasic Personality Inventory - II (MMPI - 
II).  The examiner noted that the records reflect the 
Veteran's history of extensive polysubstance abuse including 
numerous treatments for alcohol and cocaine abuse.  He was 
hospitalized in 2002 secondary to suicidal ideation; and in 
2005 for treatment of substance abuse.  The examiner noted 
that psychological testing with Dr. Patterson shows that the 
Veteran is likely to be an individual who is in conflict with 
others.  

The Veteran once again reported the stressors mentioned 
above.  He also stated that the reason he did not seek mental 
health treatment earlier is that he was afraid of the stigma 
associated with seeking psychiatric help.  He was afraid that 
it might jeopardize his career.  

The Veteran reported that ever since Okinawa, he has 
experienced extreme anxiety, panic attacks, nightmares, 
paranoia, depression, and a host of other psychological 
problems.  He also attributed his long history of alcohol and 
cocaine dependence to the Okinawa stressors.  

The examiner noted that the Veteran has had some post-
military stressors including three divorces, the death of his 
mother in 1995, and serving some prison time for writing 
fraudulent prescriptions and felony possessions of cocaine.  

The Veteran reported paranoia, panic attacks, feelings of 
depression, worthlessness, guilt, anxiety, agoraphobia, poor 
attention and concentration, severe agitation, irritability, 
lifelong fears of dying, a tremendous feeling of loss, a fear 
of his own mortality, as well as other symptoms.  The 
examiner noted that the SIMS score suggests that the 
Veteran's reports of symptoms are reflective of exaggeration.  
The examiner felt that the possibility of malingering must be 
considered.  The Veteran's score on the MMPI - II reflected 
extreme and pervasive psychological symptoms, impairment, and 
dysfunction.  The examiner noted that these results in 
general were much more extensive and pervasive than one would 
routinely expect, given even a severe posttraumatic stress 
reaction.  

The examiner diagnosed the Veteran with generalized anxiety 
disorder; depressive disorder, not otherwise specified; 
polysubstance dependence in remission; and histrionic 
personality disorder.  He opined that the diagnosed disorders 
were less likely than not related to the Veteran's military 
service, including the traumatic incident that the Veteran 
allegedly witnessed in Okinawa in 1975.  

Analysis

The Board notes that the claims file contains conflicting 
medical opinions.  The Court has held that the Board must 
determine how much weight is to be attached to each medical 
opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Greater weight may be placed on one medical 
professional's opinion over another, depending on factors 
such as reasoning employed by the medical professionals and 
whether or not, and the extent to which, they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the examiner's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the examiner's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

In this case, the Board finds itself with two conflicting 
medical opinions.  Though the Board acknowledges that the 
July 2007 VA examination report is somewhat more detailed, 
there is little to indicate that the examiner's opinion is 
substantially more credible than that of the July 2002 
examiner.  After weighing the two opinions, the Board finds 
that there is at least a state of equipoise as to whether the 
Veteran has PTSD.  Moreover, the Board notes that he does 
have a confirmed stressor.  Consequently, the benefit-of-the-
doubt rule applies, and service connection for PTSD is 
warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  







	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for PTSD is granted.  



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


